Citation Nr: 1335809	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine.  

3.  Entitlement to service connection for a right hip/leg disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine.

6.  Entitlement to service connection for recurrent pneumonia.

7.  Entitlement to service connection for blood clots in the lungs (also claimed as lung problems with scar tissue). 

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for hearing loss.  

10.  Entitlement to service connection for traumatic brain injury (TBI) or residuals thereof.  

11.  Entitlement to an increased disability evaluation for residuals of a fractured head of the right femur with degenerative joint disease, currently rated as 20 percent disabling.  

12.  Entitlement to an increased disability evaluation for degenerative joint disease of the lumbosacral spine, currently rated as 20 percent disabling.

13.  Entitlement to a temporary total rating (TTR) for treatment received in May 2011 requiring convalescence.  

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from September 1992 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

In April 2013, the Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge who was sitting in Washington, DC.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a left hip disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine; a right hip/leg disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine; a left knee disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine; a right knee disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine; recurrent pneumonia; blood clots in the lungs (also claimed as lung problems with scar tissue); asthma; hearing loss; TBI; an increased evaluation for residuals of a fractured head of the right femur with degenerative joint disease; an increased disability evaluation for degenerative joint disease of the lumbosacral spine; a TTR; and a TDIU, are REMANDED to the Department of Veterans Affairs RO in Montgomery, Alabama.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tinnitus is not a chronic condition under 38 C.F.R. § 3.303(b) and the issue of service connection for tinnitus will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that he currently has tinnitus as a result of acoustic trauma sustained during his period of service, to include as a result of noise exposure when being on an aircraft carrier or when working on repairing ships in dry dock.  In the alternative, the Veteran maintains that his current tinnitus arose as a result of a July 1993 in-service automobile accident.  

Entitlement to service connection tinnitus cannot be established through application of 38 C.F.R.§ 3.303(b); however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this case, the Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service; and ringing in the ears, to include a diagnosis of tinnitus, was noted at the time of an October 2011 VA audiological examination.  

On the question of in-service acoustic trauma, a veteran is competent to describe being exposed to loud noise.  The Veteran's lay statements regarding exposure to acoustic trauma as a result of being on an aircraft carrier for 7 months and while working on ships in dry dock with no ear protection, are consistent with the circumstances of his service.  The Veteran has also reported having tinnitus following the in-service automobile accident.  

On the question of onset of symptoms of tinnitus in service and symptoms since service, a veteran is competent to describe observable symptoms such as ringing in the ears as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran has consistently reported having tinnitus since service, both at the time of his VA examination and at his April 2013 hearing.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in active service.  Moreover, the October 2011 VA examiner indicated that it was his belief that the Veteran's tinnitus had its onset in service.  

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears, unremitting tinnitus problems since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

As it relates to the claims of service connection for left and right knee, left hip, and right hip/leg disorders, the Board notes that the Veteran has claimed service connection for these disorders on a direct basis and/or in the alternative on a secondary basis to his service-connected right femur and lumbar spine disorders.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has not been afforded a VA examination to assist in determining whether any current left/right knee disorder, left/right hip disorder, or right leg disorder is related to his period of service, to include the in-service automobile accident, or is caused or aggravated by his service-connected right femur or lumbar spine disorders. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To date, the Veteran has not been afforded a VA examination which addresses the etiology of the Veteran's left/right knee, left/right hip, or right leg disorders and whether they are related to his period of service or caused or aggravated by his service-connected right femur and lumbar spine disorders.  

As it relates to the Veteran's claim of service connection for a TBI, the Board notes that the Veteran has indicated that he currently has residuals of a TBI resulting from the July 1993 in-service automobile accident.  Although the Board notes that the hospitalization records associated with the claims folder appear to indicate that the Veteran did not report having sustained any head trauma as a result of the accident, the Board observes that the Veteran has consistently indicated that he hit his head on the windshield or at least some portion of the car during the course of the accident.  In conjunction with the claim, the Veteran also forwarded pictures of the damage sustained to the automobile as part of the crash.  Based upon the testimony of the Veteran and the photographs received in support of his claim, the Board finds that the Veteran hit his head on at least some portion of the automobile.  As such, the Veteran should be afforded a VA examination to determine if he currently has a TBI, or residuals thereof, and, if so, whether they are at least as likely as not related to his period of service, specifically the in-service automobile accident. 

As it relates to the claims of service connection for blood clots and pneumonia and asthma, the Veteran maintains that these disorders are related to his period of service, to include as part of duties performed while removing asbestos from a ship in dry dock and/or as a result of the in-service automobile accident.  The Board also observes that the Veteran received treatment for several upper respiratory infections in service and that at the time of the July 1993 hospitalization, he was noted to have developed marked interstitial lung disease within the mid and lower lung zones, bilaterally, which reflected the presence of edema although interstitial pneumonitis could not be ruled out.  The Veteran was also noted to have had "shock lung" as a result of the accident.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory/lung problems, and their relationship, if any, to his period of service.  

As it relates to the claim of service connection for hearing loss, the Board notes that at the time of prior service and VA audiological evaluations, the Veteran has not been found to have a hearing loss for VA rating purposes, which has served as the basis for the previous denial.  At the time of the April 2013 hearing, the Veteran testified that his hearing loss had increased since the prior VA examination.  Based upon the Veteran's testimony of worsening hearing, which may possibly show that the Veteran now has a hearing loss for VA rating purposes, the Veteran should be afforded an additional VA examination to determine if he currently has a hearing loss for VA rating purposes, and, if so, whether it is related to his period of service.  

As it relates to the claims of increased evaluations for residuals of a fractured head of the right femur with degenerative joint disease and degenerative joint disease of the lumbosacral spine, the Board notes that the Veteran has indicated that the symptomatology associated with each disorder has increased in severity since the last comprehensive examinations, which occurred in June 2009.  In this regard, VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for additional VA examinations is required in order to determine the current severity of the Veteran's service-connected right femur and low back disorders.  38 U.S.C.A. § 5103A(d) (West 2002).

As to the claim for a temporary total disability evaluation based upon a period of convalescence, the Board notes that in a May 2011 VA medical treatment report/letter, which serves as the Veteran's claim for a TTR, the Veteran was reported to be receiving treatment for a right hip condition.  As noted above, service connection is not currently in effect for a right hip disorder but such a claim for service connection is part of the Veteran's current appeal and is being remanded for further development.  The Board finds the service connection issue and the TTR claim to be inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board also notes that the Veteran has been involved in vocational rehabilitation training as evidenced by a February 2013 letter forwarded by the Veteran's attorney from the VR&E Division of the Montgomery VARO, wherein it was found that achievement of vocational goal was not currently reasonably feasible.  The vocational rehabilitation folder has not been associated with the claims file.  As it relates to the unassociated vocational rehabilitation claims folder, the Board notes that VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998). 

The Board further notes that the Veteran appears to have been awarded Social Security Disability benefits based upon a May 2013 letter from the Social Security Administration to the Veteran notifying him of a favorable decision, which was forwarded to the Board by the Veteran's attorney.  It does not appear that any attempts have been made to obtain the treatment records used in making the determination.  As such, because they may be relevant to the claim on appeal, the SSA records should also be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A claim for a TDIU is part of an increased rating issue when such claim is raised by the record.  Rice, 22 Vet. App. 447 (2009).  The raised TDIU issue has not been adjudicated.  In documents received at the Board in September 2013, it was indicated that the Veteran was unable to work as a result of his back and femur disorders.  It was also noted that the Veteran had been awarded Social Security Disability benefits due to these disabilities.  The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with low back and right femur claims.  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Board is remanding the appeal for a TDIU to the RO for proper VCAA notice and adjudication. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's VA Vocational Rehabilitation and counseling folders and associate these documents with the record.

2.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3.  Schedule the Veteran for a VA respiratory examination, to determine the etiology of any respiratory disorders which may be present, to include asthma, pneumonia, and any other current lung disorder, including blood clots of the lungs.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records must be made available to the examiner and the examiner should note such review on the report.  

The examiner is requested to identify each respiratory/lung disorder that is present.  For each identified respiratory disorder that is found to be present, the examiner is to indicate whether it is at least as likely as not (50 percent probability or greater) that it is related to his period of service, to include as a result the July 1993 in-service automobile accident.  

4.  Schedule the Veteran for a VA examination, to determine the nature and etiology of any TBI or residuals thereof.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records must be made available to the examiner and the examiner should note such review in the report.  

If a TBI, or residuals thereof, is found to be present, is at least as likely as not (50 percent probability or greater) that it is related to his period of service, to include as a result the July 1993 in-service automobile accident.  Complete detailed rationale is requested for each opinion that is rendered.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right and left knee disorder, right and left hip disorder, and/or any right leg disorder.  The claims folder and all other pertinent records must be made available to the examiner and the examiner should note such review in the report.  All indicated tests and studies should be performed and all findings must be reported in detail.  If any right/left knee, right/left hip, or right leg disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to the Veteran's period of service, to include as a result of the in-service automobile accident.  If not, is it at least as likely as not (50 percent probability or more) that any left/right knee, left/right hip or right leg disorder is caused or aggravated by (permanently worsened) by the Veteran's service-connected right femur fracture or lumbar spine disorder.  Complete detailed rationale must be provided for any opinion that is rendered.

6.  The Veteran should be scheduled for a VA examination to determine the etiology of any current hearing loss.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records should be made available to the examining physician for review and the examiner should note such review in the report.  

The examiner should answer the following questions: Is it at least as likely as not (50 percent probability or greater) that any current hearing loss, if found, is related to the Veteran's period of active service?  The examiner should provide detailed rationale for the opinion.

7.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations (if any) of his lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review. 

The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. 

8.  The Veteran should be scheduled for a VA orthopedic examination to determine the severity of his service-connected residuals of a fracture of the right femur.  All indicated tests and studies should be performed and all findings must be reported in detail.  All pertinent records and a copy of this remand must be made available to the examiner. 

The examiner should provide an opinion with regard to the degree of impairment due to the service-connected residuals of the right femur fracture, to include an opinion as to whether there is additional functional loss due to pain, weakened movement, excess fatigability, or incoordination.  The examiner should also comment on malunion or nonunion which is present and if there is slight, moderate, or marked knee or hip disability resulting from this.  

9.  The RO/AMC should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU. 

10.  The RO/AMC should adjudicate the issue of entitlement to a TDIU.  Notice of the TDIU determination and appellate rights should be provided to the Veteran and his representative.

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should re-adjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his attorney with a Supplemental Statement of the Case, and should give them a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



